           Case 1:20-cv-00119-LY Document 6 Filed 02/12/20 Page 1 of 2




                        THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

NATALIE HEATH, aka                          §                Case No.: 1:20-cv-00119
HAZEL/PEPPER, an individual,                §
                                            §                JURY TRIAL DEMANDED
                      Plaintiff,            §
         vs.                                §
                                            §
TFS DINING, LLC D/B/A YELLOW                §
ROSE, AND RPM DINING; JON                   §
PERSINGER AND KENNY DOE,                    §
inclusive                                   §
                 Defendants.                §
                                            §


                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Natalie

Heath hereby voluntarily dismisses the claims against TFS Dining, LLC d/b/a Yellow Rose, and

RPM Dining, Jon Persinger and Kenny Doe (Defendants) without prejudice. The Defendants in

this matter have not served an Answer or a Motion for Summary Judgment in this matter.

       Plaintiff, Natalie Heath is aware of an arbitration provision that may be applicable to her

claims in this case. Plaintiff, Natalie Heath has agreed with Defendants to pursue her claims in

arbitration in exchange for Defendants covering all costs and fees for same.




                          [SIGNATURE BLOCKS ON NEXT PAGE]




                                     VOLUNTARY DISMISSAL
                                                –1–
          Case 1:20-cv-00119-LY Document 6 Filed 02/12/20 Page 2 of 2




Dated: February 12, 2020                   /s/ Jarrett L. Ellzey
                                           Jarrett L. Ellzey
                                           Texas Bar No. 24040864
                                           W. Craft Hughes
                                           Texas Bar No. 24046123
                                           Leigh Montgomery
                                           Texas Bar No. 24052214
                                           HUGHES ELLZEY, LLP
                                           1105 Milford Street
                                           Houston, Texas 77066
                                           Telephone: (713) 554-2377
                                           Fax: (888) 995-3335
                                           jarrett@hughesellzey.com
                                           craft@hughesellzey.com
                                           leigh@hughesellzey.com

                                           John P. Kristensen
                                           California Bar No. 224132
                                           KRISTENSEN LLP
                                           12540 Beatrice Street,
                                           Suite 200
                                           Los Angeles, California 90066
                                           Telephone: (310) 507-7924
                                           Fax: (310) 507-7906
                                           john@kristensenlaw.com
                                           (Pro Hac Vice forthcoming)




                                           ATTORNEYS FOR PLAINTIFF




                              VOLUNTARY DISMISSAL
                                     –2–
